The principle of this case is identical with that of Hoell v. Cobb,49 N.C. 258, and the decision must be the same. The only difference in the facts of the two cases is that in the former it was stated in the official bond of the constable, as well as in the record of his appointment, that he was chosen for one year. In the present case it appears upon the record that he was appointed for one year, though the bond does not recite the duration of office. But it was proved that he continued to act under color of his office during the year, and that is sufficient to render him and his sureties liable by force of section 9, chapter 78, Rev. Code. The policy of that law is to render the sureties of a constable liable for his official delinquencies, rather than to subject those who may have put claims into his hands for collection to suffer loss, though he may be acting under an irregular or invalid appointment.
PER CURIAM.                                   Affirmed.